DETAILED CORRESPONDENCE
This is the first office action regarding application number 16/147,879, filed on October 1st, 2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Specification
The disclosure is objected to because of the following informalities: In paragraph [0025], “The external environment is recognized using various kinds of sensor…” should read “The external environment is recognized using various kinds of sensors…”. .  
Appropriate correction is required.

Claim Objections
Claim 5 and 10 are objected to because of the following informalities:  
Claim 5 is missing a period to complete the sentence.
In Claim 10, line 11, “the special group of moving object” should read “the special group of moving objects”   
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: "drive mechanism" in Claim 1, lines 14-15; Claim 15, lines 14-15 and Claim 20, lines 12-13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification discloses in paragraph [0058], “…The drive mechanism 120 is an actuator that controls various mechanisms, such as the wheels 102 and the arms 106.”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 20 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by O'Sullivan et al. (US 20170190051 A1 and O’Sullivan hereinafter).
Regarding Claim 20
O’Sullivan teaches an autonomously acting robot (see Fig. 1, element 130, robot), comprising:
a processor configured to execute instructions for (see Fig. 1, element 132, CPU):
receiving a signal indicating detection of a plurality of moving objects (see Fig. 1, element 134, obstacle sensors; [0032]);
determining whether a number of moving objects in the plurality of moving objects is greater than a predetermined value (see [0029 "In yet another example of human motion predictions, a safe robot path was generated by assuming that every unaccompanied child in the crowd will perform abusive behaviors towards the robot (e.g., block its path). Particularly, children were identified by height, and the probability of abuse was calculated using the following features: (i) interaction time; (ii) pedestrian density; (iii) number of children present; and (iv) the presence (or absence) of parents/adults. The planning phase selected the next destination for the robot that had the lowest probability of abuse as either the current next destination, a random location, or the current position of nearby adults (e.g., the parents of the potentially abusive children), and, hence, this planning approach acted in general to avoid all children in a crowded space...."]. Number of children present is taken into account when calculating probability of abuse, therefore it is inherently disclosed that the number of children (corresponding to the number of moving objects) is greater than a predetermined value in the case where the robot avoids all children.);
selecting a shyness action in response to a determination that the number of moving objects in the plurality of moving objects is greater than the predetermined value (see [0029 "..., and, hence, this planning approach acted in general to avoid all children in a crowded space…"]. Avoiding all children in a crowded space is a shyness action.); and
a drive mechanism connected to the processor (see Fig. 1, element 138, drive system), wherein the drive mechanism is configured to execute the selected shyness action (see [0012 "...The robot includes a drive system operating to move the mobile robot in a workspace and also includes a robot controller transmitting control signals to the drive system to follow a trajectory through the workspace..."]). 
The limitation requiring “drive mechanism” has been interpreted under 35 U.S.C. 112(f) because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and because the generic placeholder is not preceded by a structural modifier. See section entitled “claim interpretation” above. As such, Applicant’s claims are construed to require an actuator that controls various mechanisms (see Applicant’s spec at Figs. 4 and 5, element 120; paragraph [0058 “…The drive mechanism 120 is an actuator that controls various mechanisms, such as the wheels 102 and the arms 106.”]) or equivalent structure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8, 10-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Osawa (US 20020052672 A1 and Osawa hereinafter) in view of Asukai et al. (US 20180081365 A1 and Asukai hereinafter ).
Regarding Claim 1
Osawa teaches an autonomously acting robot (see Fig. 1, element 1, pet robot), comprising:
a processor configured to execute instructions for (see Fig. 2, element 10, controller):
receiving a signal indicating detection of a first moving object (Fig 3, element S5, external information signal; [0147 "…The pet robot 1 detects a person based on an external information signal S5 fed from the external sensor 19…"]);
updating familiarity associated with the first moving object in response to receiving the signal indicating detection of the first moving object (see [0143 "Also, the pet robot 1 counts the intensity of ‘Friendliness’ or ‘Dislike’, according to the history of information entered on actions or calls taken and made toward the pet robot 1 by a person, comparing that person with such a face pattern data."] and [0147 "…and judges if the intensity of ‘Friendliness’ is greater or smaller than that of ‘Dislike’ by a given value…."]. Intensity of 'Friendliness' corresponds to familiarity. See emotion tables in Fig. 6.); and
determining a movement destination, in response to the updated familiarity of the first moving object being lower than a first threshold value (see [0145 "The pet robot 1, however, goes away from that person if the intensity of ‘Friendliness’ is smaller than that of ‘Dislike’ or the threshold value, or if the pet robot 1 does not have that person's face pattern data in memory."]);
and a drive mechanism connected to the processor (see Fig. 1, element 21A-21N, actuators), wherein the drive mechanism is configured to execute movement toward the movement destination (see Fig. 1, element 33, action generation mechanism; [0073]).
The limitation requiring “drive mechanism” has been interpreted under 35 U.S.C. 112(f) because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and because the generic placeholder is not preceded by a structural modifier. See section entitled “claim interpretation” above. As such, Applicant’s claims are construed to require an actuator that controls various mechanisms (see Applicant’s spec at Figs. 4 and 5, element 120; paragraph [0058 “…The drive mechanism 120 is an actuator that controls various mechanisms, such as the wheels 102 and the arms 106.”]) or equivalent structure.
Osawa does not explicitly teach 	receiving information related to a safe point; and determining a movement destination, wherein the movement destination is determined to be the safe point.
Asukai teaches a robot capable of receiving information related to a safe point (see [0062 "The movement position calculating unit 10 b calculates an appropriate position to which the mobile body 1 moves on the basis of the emotion of the target person 2... the movement position calculating unit 10 b acquires an appropriate interpersonal distance and angle corresponding to the emotion of the target person 2"]. The appropriate position to which the mobile body 1 moves is a safe point. See Fig. 10, remote position 36 and Fig. 11, remote position 37.); and 
determining a movement destination, wherein the movement destination is determined to be the safe point (see Fig. 10, remote position 36; [0095 "...the mobile body 1 a backs away from the target person 2 and moves to a first remote position 36 with an interpersonal distance D5 (the remote phase: for example, about 1 m) as a limit…."]. Moving from position 33 to 36 at an interpersonal distance reduces the robot's exposure to danger or risk, therefore position 36 is a safe point.).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Asukai to Osawa by modifying the robot of Osawa to determine a movement destination to be a safe point when the robot moves away from a person.  Application of the known technique taught by Asukai to the prior art robot taught by Osawa would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include a robot configured to receive information relative to a safe point and determine a movement destination to be the safe point when the robot moves away from a person. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).  
Regarding Claim 2
Modified Osawa teaches the autonomously acting robot according to claim 1 (as discussed above in claim 1), 
Osawa teaches a robot wherein the processor is configured to execute the instructions for (Fig. 2, element 10, controller):
receiving a signal indicating detection of a second moving object different from the first moving object (see Fig 3, element S5, external information signal; [0147 "…The pet robot 1 detects a person based on an external information signal S5 fed from the external sensor 19…"]. Fig. 6 shows Person A (corresponding to a second moving object) is different from Person B (corresponding to the first moving object)); and
determining the movement destination to be the second moving object in response to a familiarity associated with the second moving object being equal to or higher than the first threshold value (see [0147 "...judges if the intensity of ‘Friendliness’ is greater or smaller than that of ‘Dislike’ by a given value. When the answer is ‘greater’, the pet robot 1 approaches that person..."]. The intensity of 'Dislike" is the threshold value because when intensity of 'Friendliness' is greater than that of 'Dislike', the pet robot approaches that person.).
Regarding Claim 3
Modified Osawa teaches the autonomously acting robot according to claim 2 (as discussed above in claim 2), 
Osawa does not teach a robot wherein the processor is configured to execute the instructions for determining the movement destination to be a destination where the second moving object is positioned between the robot and the first moving object on a straight line connecting the first moving object and the robot.
Asukai teaches a robot wherein the processor is configured to execute the instructions (see Fig. 3, element 10-1; [0060] ) for determining the movement destination to be a destination where the second moving object is positioned between the robot and the first moving object on a straight line connecting the first moving object and the robot (see Fig. 2 and Fig. 25; [0173]. Robot 1a of Asukai moves around freely with respect to target person 2, including positioning itself side-by-side with the person. The robot can easily position itself where the target person 2 (corresponding to second moving object) is positioned between the robot and one of people 3a-3d (corresponding to the first moving object) on a straight line connecting one of the people and the robot.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Asukai to Osawa by modifying the robot of Osawa to vary its positioning with respect to people in order to establish a more familiar relationship between the robot and a person.  Application of the known technique taught by Asukai to the prior art robot taught by Osawa would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include a robot configured to determine a movement destination to be a destination where a second moving object is positioned between the robot and a first moving object on a straight line connecting the first moving object and the robot. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 4
Modified Osawa teaches the autonomously acting robot according to claim 2 (as discussed above in claim 2), 
Osawa teaches a robot wherein the processor is configured to execute the instructions for (Fig. 2, element 10, controller) selecting an affectionate gesture defined as a gesture indicating goodwill toward the second moving object in response to the familiarity associated with the second movement object being equal to or higher than a second threshold value, and the second threshold value is higher than the first threshold value (see [0123 "...the greater the difference between the intensity of ‘Friendliness’ and that of ‘Dislike’, so much the better the temper of the pet robot 1 seems to be. (For example, the wagging of the tail 5A…"] and [0144 "...performing a friendly behavior when the intensity of ‘Friendliness’ is larger than that of ‘Dislike’ or the threshold value."] Wagging of the tail is considered to be an affectionate gesture. It is inherently disclosed that a second threshold value is exceeded because the pet robot's temper improves as the difference between the intensity of 'Friendliness' and that of 'Dislike' increases, and intensity of 'Friendliness' corresponds to familiarity.).
Regarding Claim 5
Modified Osawa teaches the autonomously acting robot according to claim 1 (as discussed above in claim 1), 
Osawa teaches a robot wherein the processor is configured to execute the instructions for (Fig. 2, element 10, controller) changing the familiarity associated with the first moving object in accordance with a frequency with which the first moving object is detected (see [0079], [0086], [0090] and [0142]).
Regarding Claim 6
Modified Osawa teaches the autonomously acting robot according to claim 1 (as discussed above in claim 1), 
Osawa teaches a robot wherein the processor is configured to execute the instructions for (Fig. 2, element 10, controller) changing the familiarity associated with the first moving object in response to detection of physical contact with the first moving object (see [0081]-[0085]).
Regarding Claim 8
Modified Osawa teaches the autonomously acting robot according to claim 1 (as discussed above in claim 1), 
Osawa teaches a robot wherein the processor is configured to execute the instructions for (Fig. 2, element 10, controller):
receiving a signal indicating detection of a second moving object different from the first moving object (see Fig 3, element S5, external information signal; [0147 "…The pet robot 1 detects a person based on an external information signal S5 fed from the external sensor 19…"]. Fig. 6 shows Person A (corresponding to a second moving object) is different from Person B (corresponding to the first moving object)); and
determining the movement destination to be the second moving object in response to a familiarity associated with the second moving object being higher than the familiarity associated with the first moving object (see [0146 "...approaches a person whose degree of ‘Friendliness’ is high based on the history of information entered of that person's actions and calls, or goes away from a person whose degree of ‘Friendliness’ is low or from a person whom the pet robot does not know..."]. The person with a high degree of 'Friendliness' corresponds to the second moving object and the person with a low degree of 'Friendliness' corresponds to the first moving object.).
Regarding Claim 10
Modified Osawa teaches the autonomously acting robot according to claim 1 (as discussed above in claim 1), 
Osawa teaches a robot wherein the processor is configured to execute the instructions for (Fig. 2, element 10, controller): 
receiving information related to a general group of moving objects (Fig. 6, emotion table; [0079]-[0080]), 
updating familiarity of moving objects associated with the general group of moving objects using a first algorithm (see Fig. 6, emotion table and Fig. 7, emotion table making and alteration process; [0080]-[0096]. Intensity of 'Friendliness' corresponds to familiarity.), 
Osawa does not teach receiving information related to a special group of moving objects, and updating familiarity of moving objects associated with the special group of moving object using a second algorithm different from the first algorithm.
Asukai teaches a robot wherein the processor is configured to execute the instructions for (see Fig. 3, element 10-1; [0060] ):
receiving information related to a general group of moving objects (see Fig. 21, element 10 d, individual identification unit and element 10 e, atmosphere estimation unit; [0151]),
updating familiarity of moving objects associated with the general group of moving objects using a first algorithm (see Fig. 21, element 20, communication history storage unit; [0154 "...The communication history storage unit 20 according to the present embodiment has a data structure that further includes atmospheric information in addition to the time stamp, the target 1, the target 2, the distance, the angle 1, the angle 2, the emotion 1, and the emotion 2."]. Element 20 corresponds to familiarity and the target person 2 and surrounding people correspond to the general group of moving objects. See also Figs. 24-29. The algorithm discussed in paragraph [0154] includes additional information to that of the special group of moving objects to be discussed below.),
receiving information related to a special group of moving objects (see Fig. 15, element 10 d, individual identifying unit; [0110]), and
updating familiarity of moving objects associated with the special group of moving object using a second algorithm different from the first algorithm (see Fig. 15, element 20, communication history storage unit; [0111 "...Here, a data structure stored in the communication history storage unit 20 includes a time stamp, a target 1 (the target Ta illustrated in FIG. 2), a target 2 (the target Tb illustrated in FIG. 2), a distance (distance between the target 1 and the target 2: Xab), an angle 1 (Ang.a illustrated in FIG. 2), an angle 2 (Ang.b illustrated in FIG. 2), an emotion 1 (emotion of the target Ta), and an emotion 2 (emotion of the target Tb)...."]. Element 20 corresponds to familiarity and the target person 2 corresponds to the special group of moving objects.).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the robot of Osawa to a two different algorithms, one for updating familiarity for a special group of moving objects and another for updating familiarity for a general group of moving objects, as taught by Asukai. Asukai teaches updating familiarity for both a general group and special group of moving objects because it enables the robot to move to a more appropriate position by estimating surrounding atmosphere based on emotions of persons who are present around the target person.
Regarding Claim 11
Modified Osawa teaches the autonomously acting robot according to claim 1 (as discussed above in claim 1), 
Osawa teaches a robot wherein the processor is configured to execute the instructions for (Fig. 2, element 10, controller) determining the movement destination in accordance with a predetermined escape route (see [0155 "...However, the present invention is not limited to it, and a plurality of other action patterns may be incorporated into a robot, for example, an action pattern, in which a pet robot runs away when the intensity of 'Dislike' is greater than that of 'Friendliness' by a given value."]. Running away implies an escape route was predetermined prior to the action.) in response to the familiarity associated with the first moving object being less than a second threshold value less than the first threshold value (see [0145 "The pet robot 1, however, goes away from that person if the intensity of ‘Friendliness’ is smaller than that of ‘Dislike’ or the threshold value..."] and [0155"...in which a pet robot runs away when the intensity of 'Dislike' is greater than that of 'Friendliness' by a given value."]. The robot goes away when intensity of 'Friendliness' is simply less than that of 'Dislike' (corresponding to the first threshold value) and runs away (corresponding to escaping) when the intensity of 'Friendliness' is less than that of 'Dislike' by a given value (corresponding to the second threshold value). Therefore, the second threshold value is less than the first threshold value.).
Regarding Claim 12
Modified Osawa teaches the autonomously acting robot according to claim 1 (as discussed above in claim 1), 
Osawa does not teach a robot wherein the processor is configured to execute the instructions for: receiving information related to a plurality of safe points, and selecting the safe point from the plurality of safe points based on the selected safe point being at least a predetermined distance away from the first moving object.
Asukai teaches a robot wherein the processor is configured to execute the instructions (see Fig. 3, element 10-1; [0060]) ) for:
receiving information related to a plurality of safe points (see [0062 "The movement position calculating unit 10 b calculates an appropriate position to which the mobile body 1 moves on the basis of the emotion of the target person 2... the movement position calculating unit 10 b acquires an appropriate interpersonal distance and angle corresponding to the emotion of the target person 2"]. The appropriate position to which the mobile body 1 moves is a safe point. See Fig. 10, remote position 36 and Fig. 11, remote position 37.), and 
selecting the safe point from the plurality of safe points based on the selected safe point being at least a predetermined distance away from the first moving object (see [0095, "...the mobile body 1 a backs away from the target person 2 and moves to a first remote position 36 with an interpersonal distance D5 (the remote phase: for example, about 1 m) as a limit…."]. Moving from position 33 to 36 at an interpersonal distance reduces the robot's exposure to danger or risk, therefore position 36 is a safe point.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Asukai to Osawa by modifying the robot of Osawa to move away from a disliked person by a predetermined distance. Asukai teaches this known technique to prevent the robot from being too close to the person, thus reducing stress. Application of the known technique taught by Asukai to the prior art robot taught by Osawa would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include a robot configured to receive information related to a plurality of safe points and to select a safe point from the plurality of safe points based on the selected safe point being at least a predetermined distance away from a first moving object. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 13
Modified Osawa teaches the autonomously acting robot according to claim 1 (as discussed above in claim 1), 
Osawa does not teach a robot wherein the processor is configured to execute the instructions for: setting at least one safe point, wherein each safe point of the at least one safe point is based on a location adjacent to an object having a height greater than a predetermined height, and selecting the safe point from the at least one safe point.
Asukai teaches a robot wherein the processor is configured to execute the instructions (see Fig. 3, element 10-1; [0060]) ) for:
setting at least one safe point (see Fig. 12, various heights of mobile body 1x designated by the up and down arrow.), wherein each safe point of the at least one safe point is based on a location adjacent to an object having a height greater than a predetermined height, and selecting the safe point from the at least one safe point (see Fig. 12; [0097]-[0101]; [0099 "Then, in a case in which the emotion of the target person 2 is positive (for example, a smile) when the mobile body 1 x is at the initial position, the mobile body 1 x moves upward and reaches a height equal to that of the gaze of the target person 2 as illustrated in the upper right part of FIG. 12..."]. The safe point corresponds to the height at that of the gaze of the target person 2 in this scenario. This is a safe point because the emotion of the target person is positive and the robot is not exposed to danger or risk.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Asukai to Osawa by modifying the robot of Osawa to select various safe points based on predetermined heights. Asukai teaches this technique to either increase familiarity between the robot and person or to avoid causing stress between the robot and person.
Regarding Claim 15
Osawa teaches an autonomously acting robot (see Fig. 1, element 1, pet robot) comprising:
a processor configured to execute instructions for (see Fig. 2, element 10, controller):
receiving a signal indicating detection of a moving object (see Fig 3, element S5, external information signal; [0147 "…The pet robot 1 detects a person based on an external information signal S5 fed from the external sensor 19…"]);
determining whether the moving object is a target of a shyness action based on a predetermined determination reference (see Fig. 9, step SP34; [0108] and [0146 "...goes away from a person whose degree of ‘Friendliness’ is low or from a person whom the pet robot does not know..."]. An unknown person or person whose degree of 'Friendliness' is low corresponds to the moving object which is a target of a shyness action. Going away from a person is a shyness action.);
selecting a shyness action in response to a determination that the moving object is a target of a shyness action (see [0145 " The pet robot 1, however, goes away from that person if the intensity of ‘Friendliness’ is smaller than that of ‘Dislike’ or the threshold value, or if the pet robot 1 does not have that person's face pattern data in memory."]);
and a drive mechanism connected to the processor (see Fig. 1, element 21A-21N, actuators), wherein the drive mechanism is configured to execute the selected shyness action (see Fig. 1, element 33, action generation mechanism; [0073]).
The limitation requiring “drive mechanism” has been interpreted under 35 U.S.C. 112(f) because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and because the generic placeholder is not preceded by a structural modifier. See section entitled “claim interpretation” above. As such, Applicant’s claims are construed to require an actuator that controls various mechanisms (see Applicant’s spec at Figs. 4 and 5, element 120; paragraph [0058 “…The drive mechanism 120 is an actuator that controls various mechanisms, such as the wheels 102 and the arms 106.”]) or equivalent structure.
Osawa does not explicitly teach a robot to interrupt a first operation, different from the selected shyness action, in response to the determination that the moving object is a target of a shyness action;
Asukai teaches a robot comprising a processor configured to execute instructions for (see Fig. 3, element 10-1; [0060]): interrupt a first operation, different from the selected shyness action, in response to the determination that the moving object is a target of a shyness action (see Fig. 11; [0096 "... the mobile body 1 a backs away from the target person 2 and moves to a second remote position 37 with an interpersonal distance D6 (the remote phase: for example, about 1 m) as a limit. Here, although the mobile body 1 a has assumed the angle Ang.2 (see the lower part of FIG. 7) for increasing familiarity with the target person 2 at the second proximate position 34, the mobile body 1 a changes the direction to a direction substantially facing the target person 2 and moves backward ..."]. Changing direction corresponds to interrupting a first operation and backing away corresponds to the selected shyness action.);
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Asukai to Osawa by modifying the robot of Osawa to interrupt a first operation before executing the shyness action. It is well known in the art that it's often necessary to interrupt a first operation of a robot to execute a second operation. Application of the known technique taught by Asukai to the prior art robot taught by Osawa would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include a robot configured to interrupt a first operation, different from a selected shyness action, in response to the determination that a moving object is a target of a shyness action. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 16
Modified Osawa teaches the autonomously acting robot according to claim 15 (as discussed above in claim 15), 
Osawa teaches a robot wherein the processor is configured to execute the instructions for (Fig. 2, element 10, controller):
updating a familiarity associated with the moving object based on a detected interaction with the moving object (see [0081]-[0085]. Intensity of 'Friendliness' corresponds to familiarity.), and
determining that the moving object is a target for a shyness action in response to the updated familiarity being less than a predetermined threshold (see [0145 "The pet robot 1, however, goes away from that person if the intensity of ‘Friendliness’ is smaller than that of ‘Dislike’ or the threshold value, or if the pet robot 1 does not have that person's face pattern data in memory."]. Going away from a person is a shyness action.).
Regarding Claim 17
Modified Osawa teaches the autonomously acting robot according to claim 15 (as discussed above in claim 15), 
Osawa teaches a robot wherein the processor is configured to execute the instructions for (Fig. 2, element 10, controller) selecting the shyness action to be avoiding the moving object (see [0145 "The pet robot 1, however, goes away from that person if the intensity of ‘Friendliness’ is smaller than that of ‘Dislike’ or the threshold value, or if the pet robot 1 does not have that person's face pattern data in memory."].).

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Osawa (US 20020052672 A1 and Osawa hereinafter) in view of Asukai et al. (US 20180081365 A1 and Asukai hereinafter) as applied to claims 1 and 15  above, and further in view of Yamada et al. (US 20020081937 A1 and Yamada hereinafter).
Regarding Claim 7
Modified Osawa teaches the autonomously acting robot according to claim 6 (as discussed above in claim 6), 
Modified Osawa does not teach a robot wherein the processor is configured to execute the instructions for changing the familiarity associated with the first moving object in response to a detection that the first moving object lifts the robot.
	Yamada teaches a robot wherein the processor is configured to execute the instructions (see Fig. 10, element 61, CPU) for changing the familiarity associated with the first moving object in response to a detection that the first moving object lifts the robot (see [0008 "...Moreover, with this type of electronic toy, the number of times the head was patted, the number of times it was lifted up, and the number of times it was spoken to are counted, and, for example, the electronic toy is controlled such that the words generated from the speaker gradually change to adorable phrasing pursuant to the increase in the count value.."]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to replace the practice of stroking the robot of modified Osawa with the known practice of lifting the robot, as taught by Yamada. The prior art of Yamada recognizes the equivalency of stroking and lifting. The substitution of the practice of lifting for the practice of stroking would have been obvious because such substitution would have been well within the level of skill of the person having ordinary skill in the art and because the substitution would have yielded predictable results. The predictable results including a robot configured to change familiarity associated with a first moving object in response to a detection that the first moving object lifts the robot. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).	
Regarding Claim 19
Modified Osawa teaches the autonomously acting robot according to claim 15 (as discussed above in claim 15), 
Modified Osawa does not teach a robot further comprising a display for displaying a pupil image of the robot, wherein the processor is configured to execute the instructions for controlling the display to change the pupil image in response to the determination that the moving object is a target of a shyness action.
Yamada teaches a robot further comprising a display for displaying a pupil image of the robot (see Figs. 19 and 53-56),
wherein the processor is configured to execute the instructions (see Fig. 10, element 61, CPU) for controlling the display to change the pupil image (see [0246], [0264] and [0318) in response to the determination that the moving object is a target of a shyness action (While Yamada explicitly teaches pupil images of "happy eyes", "question mark eyes", "heart eyes", "disappointed eyes" and  "round eyes", one of ordinary skill in the art would appreciate that any desired image can be formed, such as an image in response to the determination that the moving object is a target of a shyness action, as this would not alter any aspect of robot other than the desired image.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robot of modified Osawa and incorporate a display for displaying pupil images, as taught by Yamada. Yamada teaches the use of displaying pupil images to enhance communication between the robot and the user. While Yamada explicitly teaches pupil images of "happy eyes", "question mark eyes", "heart eyes", "disappointed eyes" and "round eyes", one of ordinary skill in the art would appreciate that any desired image can be formed, such as an image in response to the determination that the moving object is a target of a shyness action, as this would not alter any aspect of robot other than the desired image. One would have a reasonable expectation of success to modify the pupil display with the capability of shyness expressions.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Osawa (US 20020052672 A1 and Osawa hereinafter) in view of Asukai et al. (US 20180081365 A1 and Asukai hereinafter ) as applied to claim 1 above, and further in view of Sato (US 20120316677 A1 and Sato hereinafter).
Regarding Claim 9
Modified Osawa teaches the autonomously acting robot according to claim 1 (as discussed above in claim 1), 
Osawa teaches a robot further comprising an olfactory sensor configured to detect a smell (see [0153]-[0154]), wherein the processor is configured to execute the instructions for (see Fig. 2, element 10, controller): 
determining the movement destination to be a pleasant point in response to the familiarity associated with the detected moving object being equal or higher than a second threshold value (see [0147 "...judges if the intensity of ‘Friendliness’ is greater or smaller than that of ‘Dislike’ by a given value. When the answer is ‘greater’, the pet robot 1 approaches that person..."].  The person that the robot approaches corresponds to a pleasant point. The intensity of 'Dislike" is the second threshold value because when intensity of 'Friendliness' is greater than that of 'Dislike', the pet robot approaches that person.).
	Modified Osawa does not teach a robot which classifies the detected smell, wherein the processor is configured to execute the instructions for: relating a category of the detected smell of a detected moving object with a familiarity associated with the detected moving object, and
determining the movement destination to be a pleasant point in response to a detected smell at the pleasant point belonging to a same smell category as a smell category correlated to the detected moving object.
	Sato teaches a robot comprising an olfactory sensor configured to detect a smell (see Fig. 1, IMS unit 100; [0024]) and classifies the detected smell (see [0024 "... by comparing the output of the sensor with a chemical substance database and also communicating with a plurality of other robot dogs, is capable of specifying and analyzing a target chemical substance…"]. The target chemical substance corresponds to the detected smell.), 
wherein the processor is configured to execute the instructions for (see Fig. 1, element 55, central control unit; [0046 "...The robot dog 1 includes a central control unit 55 including hardware resources such as a CPU and a memory and moves the robot dog 1 toward the event…"]): 
relating a category of the detected smell of a detected moving object with a familiarity associated with the detected moving object (see [0024 "...by comparing the output of the sensor with a chemical substance database and also communicating with a plurality of other robot dogs, is capable of specifying and analyzing a target chemical substance and tracking and/or chasing after a moving body (or criminal)..."]. The target chemical substance corresponds to the detected smell, the moving body corresponds to the moving object and the substance database corresponds to the familiarity associated with the moving object. See also [0051].), and
determining the movement destination to be a pleasant point (see [0005] and [0046]. The event occurrence point and/or the source of the event correspond to the pleasant point.) in response to a detected smell at the pleasant point belonging to a same smell category as a smell category correlated to the detected moving object (see [0024 "...by comparing the output of the sensor with a chemical substance database and also communicating with a plurality of other robot dogs, is capable of specifying and analyzing a target chemical substance and tracking and/or chasing after a moving body (or criminal)..."] and [0051].).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the robot of modified Osawa to incorporate the known technique of utilizing olfactory sensors to track the sources of smells, as taught by Sato. Doing so would provide an additional method for detecting and recognizing humans and objects. Application of the known technique taught by Sato to the prior art robot taught by Osawa would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include a robot comprising an olfactory sensor configured to detect a smell and classify the detected smell, and the robot configured to relate a category of the detected smell of a detected moving object with a familiarity associated with the detected moving object, and determining a movement destination to be a pleasant point in response to a detected smell at the pleasant point belonging to a same smell category as a smell category correlated to the detected moving object. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claim 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Osawa (US 20020052672 A1 and Osawa hereinafter) in view of Asukai et al. (US 20180081365 A1 and Asukai hereinafter)  as applied to claims 1 and 15 above, and further in view of Wei et al. (US 20150321094 A1 and Wei hereinafter).
Regarding Claim 14
Modified Osawa teaches the autonomously acting robot according to claim 1 (as discussed above in claim 1), 
Modified Osawa does not teach the robot wherein the processor is configured to execute the instructions for: setting at least one safe point, wherein each safe point of the at least one safe point is based on a location under a blocking object, and selecting the safe point from the at least one safe point.
Wei teaches a robot wherein the processor is configured to execute the instructions for (see [0010]):
setting at least one safe point (see Fig. 14A, obstructions 1450a and 1450b; Fig. 14B, wall 1480), wherein each safe point of the at least one safe point is based on a location under a blocking object, and selecting the safe point from the at least one safe point (see [0355" ...A robot may hide behind an obstruction to prevent being shot…."] and [0359 "An additional example of an environmental feature may be a wall 1480 or other obstruction. A robot may fly behind the wall to prevent being hit by the projectile."]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Wei to modified Osawa by modifying the robot of modified Osawa to select a safe point based on a location under a blocking object. Application of the known technique taught by Wei to the prior art robot taught by Osawa would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include a robot configured to set at least one safe point, wherein each safe point of the at least one safe point is based on a location under a blocking object, and selecting the safe point from the at least one safe point. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 18
Modified Osawa teaches the autonomously acting robot according to claim 17 (as discussed above in claim 17), 
Modified Osawa does not teach the robot wherein the processor is configured to execute the instructions for selecting the shyness action to be setting an avoiding direction such that the moving object enters a blind spot of the robot.
Wei teaches a robot wherein the processor is configured to execute the instructions (see [0010]) for selecting the shyness action to be setting an avoiding direction such that the moving object enters a blind spot of the robot (see [0355" ...A robot may hide behind an obstruction to prevent being shot…."] and [0359 "An additional example of an environmental feature may be a wall 1480 or other obstruction. A robot may fly behind the wall to prevent being hit by the projectile."]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Wei to modified Osawa by modifying the robot of modified Osawa for selecting the shyness action to be setting an avoiding direction such that the moving object enters a blind spot of the robot.  Application of the known technique taught by Wei to the prior art robot taught by Osawa would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include a robot configured to select a shyness action to be setting an avoiding direction such that a moving object enters a blind spot of the robot. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANNER LUKE CULLEN whose telephone number is (303)297-4384.  The examiner can normally be reached on Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Liesl Baumann can be reached on 571-270-5758.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TANNER L CULLEN/Examiner, Art Unit 4157                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664